Case 5:20-cv-05082-CDC Document 57           Filed 05/24/21 Page 1 of 1 PageID #: 927




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

PHILLIP MARTINEZ-NOLAN                                              PLAINTIFF

       V.                         Civil No.5:20-CV-5082

TYSON SALES AND DISTRIBUTIONS, INC.                                 DEFENDANT


                                       ORDER

       On May 20, 2021, the parties entered into a settlement agreement after

participating in a settlement conference conducted by the undersigned. Accordingly, it is

hereby ORDERED that the case be, and it is hereby, dismissed with prejudice, subject

to the terms of the settlement agreement, pursuant to Federal Rule of Civil Procedure

41(a)(2).

       The Court retains jurisdiction to vacate this order and to reopen the action upon

cause shown that settlement has not been completed and that a party wishes this court

to enforce the settlement agreement specifically.

       IT IS SO ORDERED this 24th day of May 2021.




                                               BáB V{Ü|áàç VÉÅáàÉv~
                                              HON. CHRISTY COMSTOCK
                                              UNITED STATES MAGISTRATE JUDGE
